941 N.E.2d 1043 (2011)
David R. SNYDER, Plaintiff,
v.
J. Bradley KING and Trent Deckard, in their official capacities as Co-Directors of the Indiana Election Division; and Linda Silcott and Pam Brunette, each in their official capacities as members of the St. Joseph County Voter Registration Board, Defendants.
No. 94S00-1101-CQ-50.
Supreme Court of Indiana.
February 21, 2011.

AMENDED PUBLISHED ORDER ACCEPTING CERTIFIED QUESTION
Pursuant to Indiana Appellate Rule 64, the United States District Court for the Southern District of Indiana has certified a question of Indiana state law for this Court's consideration. The question arises in Snyder v. King, Case No. 1:10-cv-1019-WTL-MJD (S.D.Ind.). The question, as framed by the district court, is:
"Does the term `infamous crime' as used in Article II, Section 8, of the Indiana Constitution include conviction of and imprisonment for a misdemeanor battery, so as to permit removal of the convicted person's voter registration from the official list of registered voters pursuant to Indiana Code §§ 3-7-13-4 and 3-7-46-1 and -2?"
The certified question, which each member of this Court has considered, is hereby ACCEPTED pursuant to Indiana Appellate Rule 64.
The Court further directs as follows:
a) There shall be simultaneous briefing of this matter. The plaintiff is allowed a main brief and a response brief, and the defendants are jointly allowed a main brief and a response brief. The plaintiffs briefs shall be bound with blue covers; the defendants' briefs with red covers. The main briefs and the response briefs shall, to the extent reasonably practicable, conform to the provisions of Appellate Rule 46(A), and must conform to the page limit and word limit requirements for Appellant and Appellee briefs set forth in Appellate Rules 44(D) and 44(E), exclusive of the items listed in Appellate Rule 44(C) (i.e., thirty (30) pages or 14,000 words). The two main briefs, and the appendix (if any), must be filed by Tuesday, March 8, 2011. The two response briefs must be filed by Tuesday, March 29, 2011.
b) Except to the extent this order directs otherwise, the four briefs shall substantially conform to the provisions of Appellate Rules 43 and 44. The briefs shall be accompanied by the verified statement of word count referred to in Appellate Rule 44(F) if they exceed thirty (30) pages in length. See Ind. Appellate Rule 44(E).
c) In addition, an appendix may be filed containing copies of documents from the federal court case, if any, that the parties believe are necessary or helpful for deciding the question. Because the district court's question was certified early in the proceedings, the Court recognizes there may not be additional documents that the parties wish to submit beyond those tendered with the district court's Certification. If an appendix is filed, then the cover shall be blue and labeled "Plaintiffs Appendix."
d) In addition to the service requirements contained in Appellate Rule 24, the parties shall also serve each other, no later than the date the document is filed, via electronic mail.

*1044 e) The parties shall file appearance forms within thirty (30) days of this order or contemporaneously with the first document filed by the appearing party, whichever comes first, as required by Appellate Rule 16(C). The appearance forms shall include electronic mail addresses for each attorney appearing in this case. These e-mail addresses shall be used in this case for transmission of all orders, opinions, and notices from the Clerk of this Court. See Ind. Appellate Rule 26.
f) Extensions of time will be granted only in truly extraordinary circumstances and any motion seeking an extension of time must be made jointly by the parties.
g) An order scheduling oral argument in this matter shall be issued at a later date.
h) No later than two (2) weeks after the conclusion of this matter before this Court, the parties shall supply, in ".pdf" format via CD-Rom, file-stamped copies of all documents filed in this case, including the orders and opinions issued by this Court, to the Clerk of the United States District of Court for the Southern District of Indiana.
The Clerk is directed to send a copy of this order to the Hon. William T. Lawrence, United States District Judge; to the Hon. Mark J. Dinsmore, Magistrate Judge; to the Hon. Laura Briggs, Clerk of the U.S. District Court for the Southern District of Indiana; to the Supreme Court Administration Office; to William R. Groth; to Gregory Zoeller, Attorney General of Indiana; to Thomas M. Fisher, Solicitor General of Indiana; to Ashley Tatman, David A. Arthur, Eric J. Beaver, and Heather L. Hagan, Deputy Attorneys General; and to James F. Groves. The Clerk is also directed to post this order to the Court's website, and Thomson Reuters is directed to publish this order in the bound volumes this Court's decisions.
All Justices concur.